                                  Case 2:21-cv-06861-JFW-PVC Document 15 Filed 09/03/21 Page 1 of 1 Page ID #:145




                                     1 Frederick M. Heiser, Bar No. 232582
                                       fheiser@klinedinstlaw.com
                                     2 KLINEDINST PC
                                       2 Park Plaza, Suite 1250
                                     3 Irvine, California 92614
                                       (714) 542-1800/FAX (714) 542-3592
                                     4
                                       Emily J. Atherton, Bar No. 239837
                                     5 eatherton@klinedinstlaw.com
                                       KLINEDINST PC
                                     6 777 S. Figueroa Street, Suite 2800
                                       Los Angeles, California 90017
                                     7 (213) 406-1100 /FAX (213) 406-1101
                                                                                                        JS-6
                                     8 Attorneys for Defendant
                                       CIRCLE K STORES, INC.
                                     9
                                                                      UNITED STATES DISTRICT COURT
                                    10
                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                    11
777 S. FIGUEROA ST., SUITE 2800
 LOS ANGELES, CALIFORNIA 90017




                                    12
                                         ZAKER GARABETIAN,                                 Case No. 2:21-cv-06861 JFW (PVCx)
                                    13
         KLINEDINST PC




                                                        Plaintiff,                         ORDER RE JOINT STIPULATION TO
                                    14                                                     REMAND REMOVED ACTION TO
                                                v.                                         STATE COURT
                                    15
                                       CIRCLE K STORES, INC., AND DOES 1 TO
                                    16 10, INCLUSIVE,
                                    17                  Defendants.

                                    18
                                                                                     ORDER
                                    19
                                                The Court having reviewed the stipulation and good cause appearing, orders as follows:
                                    20
                                                1.      The stipulation between Plaintiff Zaker Garabetian and Defendant Circle K Stores,
                                    21
                                         Inc. is approved;
                                    22
                                                2.      Central District of California case number Case No. 2:21-cv-06861 is hereby
                                    23
                                         remanded to Los Angeles County Superior Court.
                                    24
                                    25
                                         IT IS SO ORDERED
                                    26
                                    27 Dated: September 3, 2021                      ___________________________________
                                    28                                               UNITED STATES DISTRICT JUDGE


                                                  [ORDER RE JOINT STIPULATION TO REMAND REMOVED ACTION TO STATE COURT
